Citation Nr: 0416797	
Decision Date: 06/25/04    Archive Date: 06/30/04	

DOCKET NO.  03-21 811A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska

THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
2002) for disabilities resulting from lumbar and cranial 
surgeries performed at a VA Medical Center (VAMC).


REPRESENTATION

Appellant represented by:	The American Legion 



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel





INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, that denied the benefit sought on appeal.  
(The veteran's claims file was temporarily transferred to the 
RO in Cleveland for adjudication by the Tiger Team and was 
subsequently returned to the jurisdiction of the RO in 
Lincoln, Nebraska)  The veteran, who had active service from 
January 1946 to August 1951, appealed that decision to the 
BVA, and the case was forwarded to the Board for appellate 
review.


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  In this 
regard, the Board notes that the RO obtained a medical 
opinion in an effort to resolve the medical question at issue 
in this appeal.  However, the Board believes that the medical 
opinion is incomplete and that an additional medical opinion 
is necessary.

In May 2003, the RO obtained a medical opinion from the Chief 
of Staff at the VA Black Hills Health Care System.  The 
physician indicated that based on his review there was no 
evidence to suggest carelessness, negligence, lack of proper 
skill or error in judgment by the VA staff.  However, that 
physician did not provide an opinion as to whether any 
residual disability the veteran has following his lumbar and 
cranial surgeries represented an event or events not 
reasonably foreseeable.  If any residual disability the 
veteran has following his lumbar or cranial surgery 
represents, or is due to an event not reasonably foreseeable, 
benefits may be awarded under 38 U.S.C.A. § 1151.  
Consequently, the Board is of the opinion that the veteran's 
claims file should be referred to the physician who provided 
the May 2003 opinion, for a further opinion as to whether the 
veteran has any residual disability following his surgeries 
that represents an event not reasonably foreseeable. 

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
in Washington, D.C., and the VA will notify the veteran if 
further action on his part is required.  Accordingly, this 
case is REMANDED for the following actions:

1.  The RO should ensure that the 
notification and assistance requirements 
of the VCAA continue to be satisfied.  
The veteran and his representative should 
be notified that if there is any other 
evidence or information that they think 
will support the veteran's claim to 
inform the RO, and that if they have any 
evidence in their possession that 
pertains to the veteran's claim to send 
it to the RO.  

2.  The veteran's claims file should be 
referred to the physician who provided 
the May 2003 opinion for further review 
and an additional opinion.  If that 
physician is unavailable, the file should 
be referred to another suitably qualified 
physician.  The physician should be 
requested to offer an opinion as to 
whether the veteran has any residual 
disability following his lumbar and 
cranial surgeries that was caused by VA 
hospital care or medical or surgical 
treatment, was the proximate cause of the 
disability and was an event not 
reasonably foreseeable.  A clear 
rationale for all opinions would be 
helpful, and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.

When the development requested has been completed, the case 
should again be reviewed by the RO, on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran unless he is notified.  



                       
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


